Citation Nr: 1107473	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for neuropathy of the right 
and left lower extremities.

4.  Entitlement to service connection for neuropathy of the right 
and left upper extremities.

5.  Entitlement to service connection for restless legs.

6.  Entitlement to service connection for major depression.

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran appeared for a Board video-
conference hearing in July 2010 and later submitted additional 
evidence accompanied by a waiver of RO review.  38 C.F.R. 
§ 20.1304(c) (2010).

The issue of entitlement to TDIU, which the Board has found to be 
part of this appeal for reasons described below, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to consistently result in a 
Global Assessment of Functioning (GAF) score of 50 and to be 
productive of fleeting passive suicidal ideation in the past, 
although with none currently; moderate-to-severe social 
functioning; and a severe degree of disability in terms of 
intrusive recollections, nightmares, avoidance, numbing of 
thoughts, avoidance of activities and situations, loss of 
interest, poor sleep, and hypervigilance.   

2.  There is no competent medical or lay evidence establishing a 
causal relationship between a currently diagnosed low back 
disorder and service.  

3.  During his July 2010 hearing, the Veteran withdrew the claims 
for service connection for neuropathy of the lower and upper 
extremities, restless legs, and major depression from the current 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).

2.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  The Board does not have jurisdiction over the withdrawn 
claims for service connection for neuropathy of lower and upper 
extremities, restless legs, and major depression, as the criteria 
for dismissal of these claims have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial service connection claims was 
furnished to the Veteran in March 2009, prior to the date of the 
issuance of the appealed rating decision. This notice letter 
addressed VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As to the PTSD claim, which 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which also granted service connection, 
there can be no prejudice from any notice deficiencies once 
service connection was established.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service connection 
grant, such as initial rating and effective date claims).  
Moreover, the claims were later addressed in a July 2009 
Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  VA has obtained records 
corresponding to all treatment described by the Veteran.  
Additionally, the Veteran was afforded a VA psychiatric 
examination in May 2009 that was fully adequate for the purpose 
of ascertaining the symptoms and severity of his service-
connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The examiner conducted a complete mental examination, recorded 
all findings considered relevant under the applicable diagnostic 
code, and considered the full history of the disability.  As 
described below, a VA spine examination has been found to not be 
"necessary" under 38 C.F.R. § 3.159(c)(4) in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

In this case, the clinical evidence of record includes the report 
of a May 2009 VA psychiatric examination and multiple VA 
outpatient evaluation reports.  All of these reports show a 
Global Assessment of Functioning (GAF) score of 50, which, under 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious impairment 
in social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  The May 2009 VA examination report also 
indicates daily intrusive recollections, almost nightly 
nightmares, a sense of emotional numbness, and sleep impairment.  
The Veteran also reported "fleeting passive suicidal ideation in 
the past," though he had none currently.  Significantly, the 
examiner found moderate-to-severe social functioning; a severe 
degree of disability in terms of intrusive recollections, 
nightmares, avoidance, numbing of thoughts, avoidance of 
activities and situations, loss of interest, poor sleep, and 
hypervigilance.  The disability was found to be moderate in terms 
of startle reflex, difficulties with concentration, restricted 
affect, amnesia for events, and exposure distress.  Additionally, 
the examiner noted that the Veteran had not reported impairment 
in the occupational arena, but this was "because the Veteran has 
modified his work in the past to accommodate his symptoms"; from 
an occupational viewpoint, there was at least a mild impairment 
in functioning.  Overall, the disability was described as 
moderate to severe in degree.

Given the consistency of low GAF scores and the very substantial 
findings as to social impairment and specific severe symptoms, 
the Board finds that the degree of disability is not at all 
adequately contemplated by the initially assigned 30 percent 
evaluation.  Rather, the extent of social impairment and range of 
severe symptoms is indicative of a disability that is of a level 
of severity between that contemplated by a 50 percent evaluation 
and that contemplated by a 70 percent evaluation.  In light of 
38 C.F.R. §§ 4.3 and 4.7, the Board has resolved all doubt in the 
Veteran's favor and has determined that a 70 percent initial 
evaluation is most appropriate in this case.  Given the 
consistency of the findings as to severity during the pendency of 
this appeal, there is no basis for "staging" this evaluation 
pursuant to Fenderson.

The Board must stress that there is no basis for a total 100 
percent initial evaluation in this case.  While the Veteran has 
been shown to have severe symptoms, including social impairment, 
his occupational impairment has been noted to be much less 
severe.  The criteria for a 100 percent evaluation indicate that 
both total social impairment and total occupational impairment 
must be shown, and the Veteran also has not exhibited any of the 
other objective symptoms listed in the criteria for a 100 percent 
evaluation.  Rather, he is far more appropriately evaluated at 
the 70 percent rate. 

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports an initial 70 percent evaluation 
for PTSD, and, to that extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Entitlement to service connection for a low back disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In this case, the Veteran's service treatment records are 
entirely negative for complaints of, or treatment for, low back 
symptoms.  His July 1969 separation examination report revealed a 
normal spine, and he denied any history of recurrent back pain in 
the corresponding Report of Medical History.  Following service, 
he was first seen at a VA facility for low back pain in March 
2007, with degenerative joint disease of the lower spine assessed 
in May 2007.  A June 2007 MRI revealed right paracentral focal 
disc protrusion at L5-S1, encroaching on the right S1 nerve root 
in the lateral recess.  A May 2009 MRI revealed mild degenerative 
disc changes.  The claims file currently contains no medical 
opinion linking such findings to service.

The Board has considered the Veteran's lay evidence of record.  
The lay statements and testimony from himself and from his family 
members, however, are almost exclusively limited to his service-
connected PTSD.  In his February 2009 application, he did 
indicate low back symptoms since 2007.  One VA treatment record, 
from February 2010, indicates symptoms dating back to 2005.  
There has been no lay assertion, however, of back symptoms in 
service or in the approximately 35 years following service.  The 
Board does not question the credibility of the Veteran's 
contentions of a disability that was observed as of 2005 or 
later, as this opinion is not otherwise contradicted in the 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  

That notwithstanding, this case is distinguishable from the line 
of court decisions addressing service connection claims 
encompassing allegations of continuity of symptomatology since 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Here, 
the Veteran has merely - and cursorily - asserted that service 
connection is warranted for a disorder which, by all accounts, 
was first noted several decades after service.  As a general 
matter, a lay witness is not competent to opine on matters 
requiring medical knowledge, such as whether a disorder that was 
noted and diagnosed many years after service could be 
etiologically related to service.  See 38 C.F.R. § 3.159(a)(2); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  This is 
particularly so with a disability like degenerative arthritis, 
which, as indicated in VA regulations, is established by x-rays.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
 
In summary, there is no competent lay or medical evidence 
relating a current low back disability to service.  Under these 
circumstances, there exists no reasonable likelihood that a VA 
examination would result in findings that supporting the 
Veteran's claim.  Such examination, accordingly, is not 
"necessary" in this case.  See 38 C.F.R. § 3.159(c)(4).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

IV.  Other service connection claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran unambiguously withdrew his 
claims for service connection for neuropathy of the lower and 
upper extremities, restless legs, and major depression during his 
July 2010 Travel Board hearing.  The Veteran confirmed during the 
hearing that he had fully discussed this matter with his 
representative and with the undersigned Veterans Law Judge, and 
he confirmed withdrawal on the record.  See Evans v. Shinseki, 
No. 08-2133 (U.S. Vet. App. Jan. 28, 2011) (underscoring the 
importance of a Board "hearing officer" informing an appellant 
he was abandoning his right to appeal certain issues, and of the 
necessity that such waiver of an appeal be "knowing and 
voluntary").  There remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and it 
is dismissed.


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for a low back disorder is 
denied.

The claim of entitlement to service connection for neuropathy of 
the right and left lower extremities is dismissed.

The claim of entitlement to service connection for neuropathy of 
the right and left upper extremities is dismissed.

The claim of entitlement to service connection for restless legs 
is dismissed.

The claim of entitlement to service connection for major 
depression is dismissed.


REMAND

A request for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
is rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

Here, the Veteran has now been assigned a 70 percent evaluation 
for PTSD, and this evaluation meets the criteria for schedular 
TDIU consideration under 38 C.F.R. § 4.16(a).  It is also clear 
from the Veteran's May 2009 VA psychiatric examination report 
that he has been unemployed during the entire pendency of this 
appeal, and he further testified as to his employment situation 
during his July 2010 hearing.  The Board thus finds that this 
case clearly raises a TDIU claim.  To date, however, such claim 
has not been procedurally developed by the RO, and the Veteran 
has received no notification of the evidence needed to 
substantiate such a claim.  This action must be accomplished upon 
remand.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the TDIU claim on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by him.
The Veteran should also be notified of VA's 
practices in assigning disability 
evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, after reviewing the record to 
ascertain whether additional development is 
necessary, the Veteran's claim of 
entitlement to TDIU should be adjudicated.  
If the determination is adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case as to this issue and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


